Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  May 16, 2014                                                                    Robert P. Young, Jr.,
                                                                                             Chief Justice

  147483                                                                           Michael F. Cavanagh
                                                                                   Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                        Brian K. Zahra
                                                                                Bridget M. McCormack
  GERARDO LORENZO TIENDA and SILVIA                                                   David F. Viviano,
  LOPEZ GOMEZ,                                                                                    Justices
           Plaintiffs-Appellees,
  v                                                     SC: 147483
                                                        COA: 306050
                                                        Allegan CC: 10-046088-NF
  INTEGON NATIONAL INSURANCE
  COMPANY, a/k/a GMAC INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  TITAN INSURANCE COMPANY,
            Intervening Defendant-Appellant.

  _________________________________________/

         On April 30, 2014, the Court heard oral argument on the application for leave to
  appeal the April 23, 2013 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        MCCORMACK, J. (concurring).

         I concur in the order denying leave to appeal. I agree with the Court of Appeals’
  analysis in this case and write only to highlight the difference between domicile and
  residence clarified in Grange Ins Co v Lawrence, 494 Mich 475 (2013), which was
  released after the published Court of Appeals opinion in this case. Grange involved the
  meaning of the word “domicile” in the context of the no-fault act, MCL 500.3101 et seq.
  This Court stated that

        the common law has necessarily distinguished between the concepts of
        “domicile” and “residence:”
                      The former, in its ordinary acceptation, was defined to
                                                                                                                 2


                be, ‘A place where a person lives or has his home,’ while
                ‘[a]ny place of abode or dwelling place,’ however temporary
                it might have been, was said to constitute a residence. A
                person’s domicile was his legal residence or home in
                contemplation of law.

       Stated more succinctly, a person may have only one domicile, but more
       than one residence. For purposes of distinguishing “domicile” from
       “residence,” this Court has explained that “domicile is acquired by the
       combination of residence and the intention to reside in a given place . . . .
       If the intention of permanently residing in a place exists, a residence in
       pursuance of that intention, however short, will establish a domicile.” [Id.
       at 494 (citations omitted) (alteration in original).]

        It is in determining domicile, and not residence, that an individual’s intent to
reside is relevant. Furthermore, because a person can have more than one residence, it is
possible for an individual to be a resident of more than one state. In such a case, how the
term “out-of-state resident” in MCL 500.3163 would apply to an individual who is a
resident of both Michigan and another state is not one we need decide today, as this case
presents no such question. The insured maintained no other living space in any other
state at the time of the accident. He carried all his worldly possessions with him as he
followed agricultural seasonal work from state to state. The insured had only one
residence at the time of the accident, and that residence was in Michigan. 1




1
  Although I agree with the Court of Appeals that the insured was not an out-of-state
resident at the time of the accident, I believe that the Legislature might wish to review the
language of MCL 500.3163 because the statute would seem to place liability on
Michigan’s Assigned Claims Facility even when an out-of-state insurance company has
collected monthly premiums for an out-of-state insurance policy.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 16, 2014
        t0513
                                                                               Clerk